Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 1 of
                                       52




                                Exhibit 27
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 2 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

   1                      UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
   2
                           CASE NO. 0:20-CV-60416-AMC
   3
   4     TOCMAIL INC., a Florida
         corporation,
   5
                          Plaintiff,
   6
         vs.
   7
         MICROSOFT CORPORATION, a
   8     Washington corporation,
   9                  Defendant.
  10     _______________________________/
  11
                                            March 15, 2021
  12                                        9:08 a.m. - 2 p.m. EST
  13
  14
                     VIDEOTAPED DEPOSITION OF MARCIE BOUR
  15
                          TAKEN VIA ZOOM TELECONFERENCE
  16
  17
  18          Taken on behalf of the Defendant before
  19     Alice J. Teslicko, RMR, Notary Public in and for the
  20     State of Florida at Large, pursuant to a Notice of
  21     Taking Deposition in the above cause.
  22
  23
  24
  25

                                                                    Page 1

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 3 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

   1




                                         .
   6           A      I put forth -- yes, I put forth the revenue.
   7     The revenue as indicated in the Microsoft documents is
   8     $7,265,467,519.
   9                  Should the jury deem appropriate a global
  10     number, I also provided a global number, an estimate
  11     of the global number based on the information
  12     available, and that is approximately -- well, it is
  13     $14,181,000,000, roughly.
  14           Q      Of the revenue based solely on the sale
  15     of Safe Links; is that correct?
  16           A      On the revenue associated with the products
  17     that are sold with Safe Link or Safe Links,
  18     Incorporated in the product.
  19           Q      So for example, if I bought Microsoft
  20     OneNote, which many offices use or if I brought
  21     Microsoft OneDrive, which many offices use or Dynamics
  22     AX, which many offices use, if I bought any those, you
  23     would include the profit that Microsoft made from
  24     those entities based solely on one threat function,
  25     which is Safe Links, right?

                                                                  Page 20

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 4 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

   1                  MR. MARTIN:      Objection to form.
   2           A      If those products were sold with Safe Links,
   3     Incorporated in as part of, for lack of a better term,
   4     the bundle, then yes.
   5           Q      All right.      So you are telling the jury that
   6     you think it's fair to attribute the entire value of
   7     all those sets of software to the functionality of
   8     Safe Links, correct?
   9           A      No.   I have calculated the revenue
  10     associated with that and it is up to the jury to make
  11     that decision.
  12           Q      I understand that, but you're an expert and
  13     you're guiding the jury.           So they don't have access to
  14     all this information.
  15                  I'm asking you -- I'm looking at your lost
  16     profits calculation and it is $15,303,000,000 and
  17     change.    That's what you're saying that if the jury
  18     accepts the lost profits calculation, Mr. Wood should
  19     be awarded $15,303,000,000 and change?
  20                  MR. MARTIN:      Objection to form.
  21           A      Actually, that number was changed.
  22           Q      Oh, my goodness, do tell.
  23           A      After my report was prepared very early on
  24     in the discovery process and based on the information
  25     that was able to be obtained through discovery, at

                                                                  Page 21

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 5 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

   1     this point in time I have removed the lost profits
   2     related to the consumer seats included in the TocMail
   3     lost profits.       That has been done for purposes, like I
   4     said, because of the discovery that has been produced
   5     or the discovery that -- what has not been produced in
   6     discovery.
   7                  Sufficient information has not been obtained
   8     to quantify the consumer seats, so for purposes right
   9     now of lost profits, that portion has been removed.
  10           Q      Okay, I'm confused.           So are you saying --
  11     I'm trying to look at your total lost profits damages.
  12           A      Yes.
  13           Q      Which is behind -- it's at the end of your
  14     report.     Is there no lost profits damages or are you
  15     telling me I can get rid of that whole chart?
  16           A      No, the lost profits damages has been
  17     reduced and the portion related to consumer sales has
  18     been for purposes of my calculation today not
  19     included.
  20           Q      Since I don't know your calculation today,
  21     would you kindly tell me what you now believe to be
  22     the proper number to be in lost profits damages,
  23     excluding consumer seats?
  24           A      $9,534 -- I mean, $9,534,500 -- I apologize.
  25     $9,537,453,935.

                                                                  Page 22

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 6 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

   1           Q      $9,537,453; is that right?
   2           A      $9,537,453,935.
   3           Q      Got it, all right.           I just want -- let me
   4     get back to that.
   5                  Are there any other numbers or calculations
   6     that have changed in your report, since that's what I
   7     had to prepare for your deposition?
   8           A      That calculation changed.
   9           Q      Any others?
  10           A      No.
  11           Q      All right.      So are you aware that -- first
  12     of all, are you aware that the Safe Links product may
  13     be included in as one of many security features in
  14     ATP, in a suite of products that is primarily sold to
  15     organizations as opposed to sold to consumers
  16     themselves?
  17           A      Yes.
  18




                                                                  Page 23

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 7 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

   1




  17           Q      And what did Mr. Wood tell you would be the
  18     number of seats that TocMail would be able to capture
  19     on the consumer market?
  20           A      Initially he believed he would be able to
  21     capture seats equivalent to the Microsoft consumer
  22     seat count.
  23




                                                                  Page 24

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 8 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

   1




  18                  Upon further discussion and more discovery,
  19     I was unable to -- I didn't feel there was sufficient
  20     information available to rely on a hundred percent of
  21     the seats being captured and there wasn't enough
  22     information at this point in time to allocate how many
  23     consumer seats he would have captured.              Mr. Wood --
  24



                                                                  Page 25

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 9 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

   1     could happen, yes.
   2           Q      Could, that could happen?
   3           A      Yes, if you desire -- if you wanted to
   4     transition tomorrow, that that could happen.
   5           Q      Is it your understanding that as Mr. Wood
   6     says in his live complaint, which has not been
   7     modified, that 100 million users would have changed to
   8     TocMail?
   9                  Is it your understanding that if they all
  10     decided to switch today, that TocMail has the
  11     resources, the servers and the personnel to be able to
  12     service those accounts and keep everyone's email up
  13     and running tomorrow?
  14           A      In a single day, no, that was not projected.
  15     But over a short period of time, yes, it could be
  16     accomplished.
  17           Q      What period of time?
  18           A      Three months.       Actually, three months to
  19     start staging people in and then a period -- so a
  20     total of about five months.
  21           Q      Mr. Wood told you that he could move,
  22     successfully integrate and migrate with any Enterprise
  23     server with a hundred million customers within five
  24     months; is that what he told you?
  25                  MR. MARTIN:      Objection to form.

                                                                  Page 35

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 10 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1            A    Yes.
    2            Q    Let's talk about how that actually works.
    3    Other features including -- other features including
    4    calendar, OneNote Enterprise service systems like
    5    Microsoft Dynamics AX, did he discuss with you --
    6    well, first of all, who's his team?
    7                 Other than Josh Martin, his attorney, with
    8    whom have you met that is on the TocMail ready-to-go
    9    team?
  10             A    I have not met with anybody else.
  11             Q    Did you visit Mr. Wood at his office for
  12     TocMail?
  13             A    No, I have not.         I have not visited with
  14     anybody in the past year.
  15             Q    So fair on the pandemic.               Did Mr. Wood tell
  16     you how many employees he currently has?
  17             A    No.
  18             Q    Do you know if there's any employee of
  19     TocMail other than he?
  20             A    No, I do not.
  21             Q    Okay.    So you're basing his ability to scale
  22     and scale this up very quickly and migrate folks based
  23     on what he's told you, right?
  24             A    Yes.
  25             Q    I want to talk about just for a minute the

                                                                     Page 36

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 11 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    revenue side, because you understand it's your
    2    obligation to calculate revenue in this case, right?
    3           A     Yes.
    4           Q     But you've not calculated the revenue that
    5    Safe Links brings in.         You've just calculated the
    6    revenue for all the products into which Safe Links is
    7    integrated; is that right?
    8           A     Yes.
    9           Q     Okay.    So for example, you're attributing
  10     all of the value of that revenue to Safe Links,
  11     correct?
  12            A     I'm not sure I understand exactly what
  13     you're asking about.         Are we talking about defendant's
  14     profits now?
  15            Q     No, I'm talking about the revenue that you
  16     can attribute -- you understand the baseline, one of
  17     the things on the disgorgement analysis, you have to
  18     show what the revenue was attributable to the specific
  19     function; the specific function here being what
  20     TocMail thinks it can do better than Safe Links.
  21                  So you have to break this down to what
  22     revenue is Microsoft getting just from Safe Links.
  23     It's like the windshield wiper and the car.               You can't
  24     say okay, you sold, you know, this many Dodge Caravans
  25     and Dodge made a profit of about $200 million and it's

                                                                   Page 37

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 12 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    all because of my windshield wiper blade, so that's
    2    the $200 million in revenue.
    3                 What have you done to isolate the value of
    4    Safe Links itself?        Because that's the competitive
    5    product to TocMail, right?
    6                 MR. MARTIN:      Objection to form.
    7    BY MS. LOVETT:
    8           Q     You may answer.
    9           A     My understanding is that Safe Links is a
  10     critical part of establishing the security for the
  11     entire system and for the brand, and that would be the
  12     reason why I included the revenue associated with the
  13     products that have that safety component.
  14            Q     What about Safe Attachments?           That's another
  15     product.     More or less value than Safe Links?
  16                  MR. MARTIN:      Objection to form.
  17            A     It's not a question of -- again, with regard
  18     to causation -- I'm not rendering an opinion with
  19     regard to causation.         My understanding is that Safe
  20     Links is a critical part in establishing the security
  21     of the brands and what is sold and therefore, I
  22     calculated the revenue.
  23            Q     As the entire brand and what is sold, right?
  24            A     The entire brand being sold with Safe Links
  25     as a component, yes.

                                                                   Page 38

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 13 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           Q     What about, do you know any of the other
    2    so-called critical safety features of Microsoft?
    3           A     Well, I've read a list of the safety
    4    features.
    5           Q     What are they?
    6           A     I've read it.       I didn't memorize it.        There
    7    are various features including encryption and other
    8    types of detection.
    9           Q     And did you do anything to determine whether
  10     or not any of those features was more valuable than
  11     Safe Links?
  12            A     No.
  13            Q     So you're basically establishing that but
  14     for Safe Links, Microsoft could not sell any of these
  15     products, right?
  16                  MR. MARTIN:      Objection to form.
  17     BY MS. LOVETT:
  18            Q     You may answer.
  19            A     No, I did not establish that.           I am not
  20     establishing causation.          I was giving you the reason.
  21     There's a difference between understanding it and
  22     testifying to it.
  23            Q     Yeah, I understand.           Part of what is your
  24     job, though, is to calculate the value of the feature
  25     in dispute and what you're telling me is you did not

                                                                   Page 39

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 14 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    independently calculate a value for Safe Links,
    2    correct?
    3           A     Correct, other than fact that it contributes
    4    to the security.        It's a critical part of security, as
    5    part of the brand of Microsoft 365.
    6           Q     Sure.    Well, what is really -- what is part
    7    of the brand of security is advanced threat
    8    protection, which is made of multiple, multiple
    9    components.
  10                  You did not -- I want you to be clear on
  11     this for the jury.        You did not go through and
  12     determine relative value for any of those other
  13     components, did you, ma'am?
  14            A     No.
  15            Q     Nor did you assign a particular value to
  16     Safe Links for that particular component, did you,
  17     ma'am?
  18            A     No.
  19            Q     So for example, if I was going to say --
  20     because I do think windshield wipers are a critical
  21     part of keeping your car safe.               But if I were going to
  22     say these are my windshield wipers -- and I'm
  23     approximating -- these are my windshield wipers and
  24     they cost $48 and they're, you know, patented, a
  25     better solution than any other windshield wiper you

                                                                   Page 40

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 15 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    can put on the car, it's the equivalent to me saying
    2    the $35,000 car, I'm going to estimate all the profits
    3    Dodge made from that $35,000 car because this is a
    4    critical part.
    5           A     Well --
    6                 MR. MARTIN:      Objection to form.
    7           A      -- I don't agree with your analogy, because
    8    the same -- change the analogy and say that the brake
    9    system, which is touted as being better than any other
  10     brake system, fails.         Now, the ability to sell a car
  11     without brakes is very different than the ability to
  12     sell a car without windshield wipers.
  13                  So I'm not sure that I agree with your
  14     analogy, and I'm not testifying as to causation.
  15            Q     You just said the brakes fail.           Is it your
  16     testimony that Safe Links fails?
  17            A     It's my -- again, I'm not testifying as to
  18     causation.      It's my understanding that Safe Links
  19     doesn't do -- and that's the reason of this -- my
  20     understanding of the reason of the lawsuit is Safe
  21     Links doesn't do what it said it does.
  22            Q     Now, even if the brakes failed, so I'm going
  23     to stay right there, any understanding you have
  24     about -- excuse me, any understanding that you have
  25     about Safe Links not doing what it says it does comes

                                                                   Page 41

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 16 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    from Mr. Wood, right?
    2                 MR. MARTIN:      Objection to form.
    3    BY MS. LOVETT:
    4           Q     You may answer.
    5           A     No, my understanding is that there is --
    6    there has been discovery to that effect.                  I have not
    7    seen all the discovery.          I understand that a very
    8    large amount of discovery has been produced.
    9                 My understanding is that there are documents
  10     which support that.        I have read some studies which
  11     say that Safe Links does not protect against certain
  12     types of attacks with cloaking IP.                  So I don't agree
  13     with your characterization that I completely relied on
  14     Mr. Wood.
  15            Q     Okay, so let me go back.               You said it's your
  16     understanding, but you haven't read the discovery.
  17                  Who gave you the understanding?
  18            A     No, no, I said I hadn't read all of the
  19     discovery.      I read the studies, I have read the
  20     exhibits to the complaint, and it is my understanding
  21     from counsel that there has been more discovery that
  22     has been produced that I have not yet had time to
  23     review.
  24                  Again, I'm not testifying as to causation,
  25     I'm testifying as to the revenue.

                                                                     Page 42

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 17 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           Q     Yes, and you told us -- and I just want to
    2    make sure that we have this cleanly on the record, you
    3    told us that in calculating the revenue, you did not
    4    attempt to assign a value to Safe Links individually,
    5    but relied on the total value of the products that
    6    were sold that contain Safe Links, correct?
    7           A     Under the theory that it is -- that the
    8    safety offered by-- allegedly offered by Safe Links is
    9    a critical part of the brand and its image as being a
  10     safe product.
  11            Q     Do you know whether or not Safe Links -- for
  12     example, if I purchase Office 365 with advanced threat
  13     protection, do you know whether my IT professional can
  14     go in and disable or turn off Safe Links?
  15            A     It is my understanding that it can be
  16     disabled.
  17            Q     So in other words --
  18            A     I have not personally attempted to do that,
  19     but it is my understanding it can be disabled.
  20            Q     Yeah, you understand that some users may
  21     choose to not even use Safe Links and they have to
  22     specifically enable it for use on their systems?
  23            A     I don't have specific knowledge of that, but
  24     I'm aware it can be disabled or that it may need to be
  25     enabled on the commercial products.

                                                                   Page 43

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 18 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    be reasonable for them.
    2                 So for example, accounting fees, we
    3    discussed what appropriate accounting fees would be
    4    for the firm, for TocMail.
    5           Q     Okay.    Are you basing this on TocMail being
    6    a billion dollar a year company?
    7           A     Yes, I'm -- yes, I am.
    8           Q     And were you the expert that contributed
    9    that $60,000 fee or was that -- since that is your
  10     area of expertise?
  11            A     We discussed accounting fees and what would
  12     be necessary as far as the record-keeping for the
  13     company and that number is -- the company has a
  14     relatively simple operating model and that number was
  15     appropriate and reasonable.
  16            Q     Okay.    So you believe that for a company
  17     with a billion to a billion and a half dollars in
  18     revenue, $60,000 in legal fees would be sufficient?
  19                  MR. MARTIN:      Objection to form.
  20     BY MS. LOVETT:
  21            Q     You may answer.
  22            A     Based the operating model and what would be
  23     involved with the company, yes.
  24            Q     And then we've got -- for example, if I look
  25     down here at your rent and utilities, that seems to be

                                                                   Page 47

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 19 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    mean by that, that you're relying on Mr. Wood for
    2    causation, right?
    3           A     Yes.
    4                 MR. MARTIN:      Objection.
    5           Q     And causation is an integral, you
    6    understand -- I assume you would not say that to me
    7    under oath if you didn't have some idea of what
    8    causation means, right?
    9           A     Yes.
  10            Q     Okay.    So you're relying on Mr. Wood to
  11     establish, to build that bridge between the alleged
  12     deceptive statements and any damages, right?
  13                  MR. MARTIN:      Just objection to the extent
  14            that you keep referring to Mr. Wood.             The actual
  15            plaintiff is TocMail.
  16                  MS. LOVETT:      I should say TocMail.         I think
  17            your witness said Mr. Wood, so I'm trying to be
  18            clear.    But I think we can refer to those two
  19            entities interchangeably.
  20     BY MS. LOVETT:
  21            Q     Ms. Bour, you understand that Mr. Wood is
  22     TocMail, TocMail is Mr. Wood, right?
  23            A     Yes, and to be clear, I am not going to be
  24     providing testimony with regard to causation, whether
  25     Mr. Wood or TocMail or some other party that I'm not

                                                                   Page 56

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 20 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    aware of is providing that testimony.               I'm relying on
    2    somebody else establishing that.
    3                 (The following portion is marked as
    4           CONFIDENTIAL - COUNSEL ONLY):
    5




                                                                   Page 57

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 21 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1                 But I'm looking at, for example, security
    2    software which is on my phone -- and this is just by
    3    way of example.       They're telling me you need to update
    4    your software.       It needs to be updated.         Okay, I think
    5    I updated it last week.
    6                 So I'm just making sure that you are
    7    comfortable, because I'm going to ask you about this
    8    in front of a jury and I want to be able to tell them
    9    you were comfortable with accepting that this piece of
  10     technology, TocMail's piece of technology, is just
  11     fine the way it is and it will work the same way
  12     15 years from now, irrespective of any technological
  13     developments that occur.
  14                  MR. MARTIN:      Objection to form.
  15             A    Yes.
  16             Q    And that's the assumption that you have
  17     made?
  18             A    Yes.
  19             Q    So have you seen the report given by my
  20     expert, and by that I mean Microsoft's expert,
  21     Dr. Keith Ugone?
  22             A    Yes.
  23             Q    I want to take a look -- do you have a copy
  24     of that report in front of you?
  25             A    No, I don't.

                                                                   Page 77

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 22 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1




  17            Q     Then it says "Research and Development
  18     Expenses" and that's what we were talking about
  19     earlier.     You know, anti-hacking, all of those things.
  20                  You told us your assumption was that TocMail
  21     is going to continue to make sales and maintain a
  22     commercially successful project with no ongoing
  23     research and development over the entire 15 years,
  24     right?     That's what we were just talking about.
  25            A     Right.     Any modifications or updates needed

                                                                   Page 79

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 23 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    would be minor and could be programmed in without
    2    requiring TocMail to spend 13 percent of its revenues.
    3           Q     Right.     And the market would take care of
    4    itself with the press release and sales without
    5    requiring TocMail to spend somewhere between 14 and
    6    16 percent of its revenues to get the word out about
    7    TocMail?
    8           A     Correct.
    9




                                                                              ,

                                                                   Page 80

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 24 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1




  15                  What I'm asking you and what I asked you
  16     before is whether or not you derived this chart, the
  17     Microsoft revenue, from the sales of products that
  18     include ATP, Office 365, and/or Safe Links.
  19            A     It includes products which include Safe
  20     Links, yes.
  21            Q     Okay.    And that was the purpose of you
  22     including them in this chart, in which you are
  23     determining revenue, correct?
  24            A     The purpose of the chart is to identify
  25     revenue, which includes the sale of Safe Links.

                                                                   Page 82

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 25 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           Q     Okay.    So it is not a mischaracterization to
    2    say that the Microsoft revenue that you summarized
    3    includes the Security Suite, which includes the
    4    product at issue, Safe Links, is it?
    5           A     No, it isn't.
    6




                                                                   Page 83

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 26 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1




  23                  Your assumed profitability, based on your
  24     table, is 98 percent for TocMail; is that correct?
  25            A     Yes.

                                                                   Page 84

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 27 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           Q     So you believe for the next 15 years TocMail
    2    would have a 98 percent profitability rate, right?
    3           A     Yes.
    4           Q     I know you've done a number of these cases.
    5    This is the highest profitability rate I've ever seen.
    6    Is that a rather high profitability rate, in your
    7    experience?
    8           A     Yes.
    9




                                                                   Page 85

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 28 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           it before.     I don't want her to see things out of
    2           context.
    3                 (Whereupon a document/item was marked for
    4           identification as Defendant's Exhibit 1.)
    5    BY MS. LOVETT:
    6           Q     Have you seen this document before?
    7           A     No, I don't believe I have.
    8           Q     Okay.    I'll represent to you that this is a
    9    PowerPoint that Mr. Wood presented to investors which
  10     we've recently received.
  11                  Let's go to the next page, Rachel, and if
  12     you could go to -- now let's go to the pin cite,
  13     page 482.
  14                  It says here:       "TocMail is seeking a
  15     $1 million investment for 10 percent stock.               The funds
  16     will be used as follows:           50 percent for marketing,
  17     25 percent for lawsuit expenses, 25 percent for
  18     salaries and office."
  19                  Do you see that?
  20            A     Yes.
  21            Q     Okay.    We do not have a business valuation
  22     of TocMail, correct?
  23            A     I'm sorry?
  24            Q     We do not have a business valuation of
  25     TocMail, to your knowledge, true?

                                                                   Page 92

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 29 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           A     Not that I'm aware of.
    2           Q     And you're capable of doing that, but
    3    TocMail hasn't asked you to do one, true?
    4           A     Correct.
    5           Q     Here, at least as far as the investors go,
    6    TocMail is seeking a $1 million investment in exchange
    7    for 10 percent stock, and it breaks out how they were
    8    going to do that.        So effectively, the value of the
    9    company right now based on investments, if you believe
  10     what Mr. Wood is presenting, is $10 million, do you
  11     see that?
  12                  MR. MARTIN:      Objection to form.
  13     BY MS. LOVETT:
  14            Q     You can answer.
  15            A     It is not necessarily a pro rata when you're
  16     selling a minority interest.              Very often it is less
  17     than a provided value of the company.               So I'm applying
  18     valuation principles and looking at the page you have
  19     in front of me.       Would I reach a conclusion that a
  20     $1 million investment means the company is worth
  21     $10 million?      No, I would not.
  22            Q     Right, but you don't have any other -- you
  23     don't have any other information in terms of
  24     valuation, nor have you been asked to do a different
  25     kind of valuation, true?

                                                                   Page 93

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 30 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1                 All right.      Do you have documents supporting
    2    the spending of other companies on $125 or -- or of
    3    consumer companies spending $125 billion annually?
    4           A     Not that I recall.
    5           Q     Have you seen or been presented with any
    6    documents that the highest spending priority for those
    7    companies is cloaking?
    8           A     No, not that I recall.
    9           Q     Let's go on up, Rachel.
  10                  "Underlying Magic.           Over 95 percent of
  11     professional phishing sites use cloaking to
  12     successfully evade scanners."
  13                  It describes how cloaking is simple and then
  14     says that:      "TocMail has solved the design flaw that
  15     makes other email services defenseless against
  16     cloaking."
  17                  It goes on to talk about the breadth of the
  18     patent and says that:         "It will likely be the sole
  19     provider for over 15 years."
  20                  Did you as part of your assumptions make the
  21     assumption that TocMail, despite the highly
  22     competitive environment and companies spending
  23     $125 billion annually on security, did you make the
  24     assumption that there would be no competitors to the
  25     TocMail patent for over 15 years?

                                                                   Page 99

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 31 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           A     Yes.
    2           Q     Let's go upstairs one more -- upstream, I
    3    should say, and I think this is the second-to-last
    4    slide.
    5                 "Solution", and here Mr. Wood is saying:
    6    "Almost all data breaches begin with a phishing email.
    7    95 percent of these phishing sites use a specific
    8    hacking technique and TocMail can block that technique
    9    every single time."        Do you see that?
  10            A     Yes.
  11            Q     I believe the prior email is going to be the
  12     one that lays out the problem.               Go ahead, Rachel.
  13                  "95 percent of breaches, guaranteed."               So I
  14     want to stop here for a second.                TocMail is not --
  15     based on this document produced by them, TocMail
  16     cannot prevent a hundred percent of breaches a hundred
  17     percent of the time, can it --
  18                  MR. MARTIN:      Objection to form.
  19            Q     -- based on what this says?
  20                  MR. MARTIN:      Same objection.
  21            A     Excuse me, I am not an expert on
  22     cybersecurity.       It says what it says and I have no
  23     opinion with regard to that.
  24                  But the next page goes ahead and says that
  25     they can stop 95 percent -- I believe if you go back,

                                                                  Page 100

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 32 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    level overview of the lost profits figure, can you
    2    give us a high level overview of your claimed
    3    disgorgement figure?
    4           A     With regard to disgorgement, my
    5    understanding is that the code provides that the
    6    plaintiff sets forth the revenue related to the false
    7    claim.
    8           Q     Which code, sorry?
    9           A     Let's see.      Okay, that would be
  10     15 U.S.C. 1117.
  11            Q     Okay.
  12            A     I'd have to go look at the chapter.             I think
  13     it's subsection A.
  14            Q     Right.     And as we've established, you have
  15     provided the revenue for disgorgement overall from
  16     Microsoft products, but not a specific revenue
  17     garnered from the standalone sale of Safe Links
  18     itself, nor have you calculated what percentage or
  19     value Safe Links in and of itself has in that revenue,
  20     correct?
  21            A     Correct.     My understanding is that Safe
  22     Links is a critical part of establishing that
  23     Microsoft brand as it relates to those products, and I
  24     calculated the revenue for the products that are
  25     bundled with -- which include Safe Links.

                                                                  Page 114

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 33 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    an accommodation to consumer users.
    2           Q     All right.      But that would be something that
    3    would be facilitated via TocMail?
    4           A     I don't recall all the specifics of whether
    5    TocMail would -- I don't recall whether TocMail in its
    6    landing page had a way to sign up or whether you were
    7    provided information on how to do it separately.                    So
    8    logistically, I can't answer that.
    9           Q     Okay.    We talked about the review of the
  10     initial complaint.        Do you recall how many deceptive
  11     messages were alleged in that complaint?
  12            A     No.
  13            Q     And so you don't know whether or not that
  14     number has diminished by the amended complaint, which
  15     was filed in November, to three deceptive messages?
  16            A     I mean, the complaints have what they have
  17     in them.     I know that there were certain messages.                    I
  18     do know that there was a reduction.                 I do not know
  19     what the reduction was.
  20            Q     Okay.    Do you have any data on how many
  21     users, for example, saw deceptive message number one
  22     as contained in the amended complaint and would have
  23     made a change to TocMail based on that deceptive
  24     message?
  25            A     No.

                                                                   Page 118

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 34 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           Q     Do you have any information regarding how
    2    many users were exposed to deceptive message number
    3    two in the amended complaint and whether or not they
    4    would have switched to TocMail based on that allegedly
    5    deceptive message?
    6           A     No.
    7           Q     Do you have any information related to
    8    alleged deceptive message number three in the amended
    9    complaint and how many TocMail users would have -- how
  10     many Microsoft users would have switched to TocMail
  11     based on the contents of that alleged deceptive
  12     message?
  13            A     No.
  14            Q     So I want to talk about sort of the
  15     going-forward piece of this case.                   You have assumed
  16     for the purpose of the case the life of the patent,
  17     which is another 15 years or so, to 2035.
  18                  Do you have -- when you keep saying the
  19     causation, the causal link would be, this is not a
  20     patent infringement case.            This is not any sort of
  21     theft of trade secrets case.              This is a case about
  22     whether or not alleged deceptive messages by my
  23     client, Microsoft, caused consumers to make a choice
  24     that excluded TocMail from the market.
  25                  You understand that that's the crux of the

                                                                     Page 119

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 35 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    case?
    2            A    Yes.
    3            Q    So if, for example, Microsoft were to stop
    4    using any of the three allegedly deceptive messages,
    5    how would that affect the damage model going forward
    6    for the next 15 years?
    7            A    It would depend upon how they were to stop
    8    using it and what they were to do to correct the
    9    public perception.
  10             Q    All right.      Well, can you put a monetary
  11     amount on that either way, no matter what I tell you?
  12             A    No, because it's not known if they will
  13     voluntarily or when they will.
  14             Q    No, I'm asking you to assume in a
  15     hypothetical.       If Microsoft were to, for example,
  16     simply withdraw those three allegedly deceptive
  17     messages from the marketing materials they have --
  18     assume that that is the case, assume they do that
  19     tomorrow -- does that change the damage model going
  20     forward through 2035?
  21             A    Probably not.
  22             Q    Probably not, because you don't have any
  23     data that there were ever any damages caused by any
  24     users switching, that would have switched to TocMail,
  25     correct?

                                                                  Page 120

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 36 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1            A      No.
    2                   MR. MARTIN:    Objection to form.
    3            Q      So you can't tell the jury, even if we stop
    4    right now -- today is March 15th, 2021.              If we stopped
    5    on March 16th, 2021 and just pulled all those out
    6    of -- pulled out all of those three alleged
    7    misstatements or deceptive statements out of the
    8    marketplace, you still think Mr. Wood would be
    9    entitled to going-forward damages on the order of
  10     $9 million -- $9 billion?
  11                    Let me get that straight for the jury,
  12     $9 billion, with a "B"?
  13             A      Again, I'm not testifying as to causation,
  14     but my understanding is that unless something is
  15     done -- and I'm going to use a lay term -- to
  16     remediate, to correct the false benefits that have
  17     accrued to the Microsoft brand from the years of
  18     marketing, I don't know if it would change anything.
  19             Q      And your assumption is based on -- your
  20     understanding is from whom?
  21             A      Again, I just said I'm not testifying to
  22     that.       That is just my general understanding.
  23     Somebody else is going to provide testimony as far as
  24     causation.
  25             Q      No, I understand, but where did you get your

                                                                  Page 121

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 37 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    understanding that someone else is going to provide
    2    testimony as to causation?
    3           A     My conversation with Mr. Wood and
    4    Mr. Martin.
    5           Q     Okay.     And other than Mr. Wood himself, did
    6    Mr. Wood or Mr. Martin tell you who would be the other
    7    party that would be providing that testimony?
    8           A     No.     Other than Mr. Wood, no.
    9           Q     Okay.     So I want to take a look at -- have
  10     you been reviewing documents as they've been updated?
  11                  For example, have you been reviewing new
  12     discovery responses as they come in as part of your
  13     job as an expert witness?
  14            A     I have not been provided with new discovery
  15     at this point.
  16                  MS. LOVETT:      Rachel, let's look at TocMail
  17            5762 and we can blow this up so everybody can
  18            read the first half.
  19            Q     Can you read that, Ms. Bour?
  20            A     Yes, it's large enough so I can read it.
  21     Thank you.
  22            Q     This is December 21st of 2020 and it's from
  23     2Checkout Merchant Review.            Have you seen this
  24     document before?
  25            A     No, I have not.

                                                                  Page 122

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 38 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1                 MR. MARTIN:      Objection to form.
    2    BY MS. LOVETT:
    3           Q     Go ahead.
    4           A     It would have been helpful.
    5           Q     Okay.    So I want to talk just a little bit
    6    more about the statements that are made.              You've made
    7    no attempt to determine what is allegedly misleading
    8    about the three statements that remain in this case,
    9    correct?
  10            A     Correct.
  11            Q     And you have not seen any analysis
  12     confirming or regarding how customers -- how consumers
  13     might interpret any of these allegedly deceptive
  14     statements in a misleading manner, have you?
  15            A     No, I did not.
  16            Q     You did not request any analysis from
  17     TocMail about how the claims, any of the three
  18     allegedly deceptive claims might be misconstrued by
  19     customers?
  20            A     Correct.
  21            Q     And your assumption for your lost profits
  22     claim is that the consumers would only buy the
  23     disputed Microsoft product because of this statement,
  24     right?
  25            A     Again, from a causation perspective, the

                                                                  Page 138

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 39 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    assumption is that the false statements contributed
    2    towards the image of Microsoft and Microsoft being
    3    safe from IP cloaking and that enabling it to promote
    4    the brand and promote Cloud-based products.
    5           Q     So you have not made the assumption for your
    6    lost profits claim that consumers would only have
    7    bought the disputed Microsoft products because of the
    8    inclusion of the allegedly deceptive statements?
    9           A     Again, I stated my assumption.           I have not
  10     made an assumption with regard to the sale of each of
  11     the products as a result of this, and that's beyond
  12     the scope of what I'm doing.
  13            Q     Okay.    Well, I want to be clear for the jury
  14     and for you.      There are three allegedly deceptive
  15     statements here.        To carry its burden, TocMail has to
  16     show that the statements led to the consumer's
  17     choosing Microsoft, not anything else but those
  18     particular deceptive statements.
  19                  Have you made that assumption?
  20                  MR. MARTIN:      Objection to form.
  21     BY MS. LOVETT:
  22            Q     You may answer.
  23            A     I have made the assumption that the
  24     plaintiff will be able to -- the plaintiff will
  25     prevail on liability and causation and whatever is

                                                                  Page 139

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 40 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    necessary to reach that conclusion.
    2                 So I have not specifically made the
    3    assumption that you're stating.                If that is a
    4    necessary assumption for the plaintiff to prove its
    5    case, then that is incorporated in my assumption.
    6           Q     Can you think of any other reason, just you
    7    as a professional, can you think of any other reason
    8    outside the statements that a consumer may buy the
    9    disputed Microsoft products?
  10                  Other than these three deceptive statements,
  11     allegedly deceptive statements.
  12            A     I have not made -- I've made no such
  13     determination.
  14            Q     So you haven't even thought about other
  15     reasons that people might buy Office 365, ATP, a
  16     Microsoft service enabled with ATP, other than the
  17     allegedly three deceptive statements?
  18                  MR. MARTIN:      Objection to form.
  19            A     No, I haven't.
  20            Q     Let's see.      Would you agree that your
  21     analysis assumed that every purchaser of an at-issue
  22     seat, an at-issue Microsoft seat from February 2020 to
  23     May 2035 was exposed to an allegedly misleading
  24     statement and was influenced enough by the allegedly
  25     misleading statement to buy the disputed product?

                                                                  Page 140

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 41 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           A     I'm sorry, could you please repeat that
    2    a little bit slower for me?             It was a long statement.
    3           Q     Sure.    No, I get it.          Let me break it down.
    4                 Would you agree that your analysis assumes
    5    that each and every purchaser of an at-issue Microsoft
    6    seat from February 2020 to May of 2035 -- which is the
    7    life of your damage model going forward -- was exposed
    8    to an allegedly misleading statement?
    9                 Would you agree with that?
  10            A     I don't have knowledge to that.
  11            Q     Okay.    But you're assuming that for your
  12     damages model?
  13            A     No, I'm assuming that TocMail will provide
  14     sufficient evidence to establish causation.               I have
  15     not made a determination as to what that evidence will
  16     be, nor what is required, because that would be a
  17     legal determination.
  18            Q     Okay.    But I'm asking for the assumptions
  19     that are built into your report, which I'm entitled to
  20     explore.
  21                  In other words, you made the assumption here
  22     that every purchaser going forward from February '20
  23     to May of '35 was exposed to an allegedly misleading
  24     statement, true?
  25            A     No.

                                                                  Page 141

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 42 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           Q     Okay.    Because what you're taking in the
    2    go-forward analysis is effectively all of the revenue
    3    that would have gone to Microsoft, but now is going to
    4    go to TocMail.       So you're assuming that those
    5    individuals saw a deceptive statement and that it
    6    caused them to change their behavior, right?
    7                 MR. MARTIN:      Objection to form.
    8    BY MS. LOVETT:
    9           Q     Go ahead.
  10            A     No.
  11            Q     Okay.    So I just want to get it straight,
  12     that you're -- in the going-forward, do you think that
  13     the allegedly deceptive statements have anything to do
  14     with consumer choice in this case?
  15            A     Again, I am not -- the way I'm interpreting
  16     your questions, you're conflating the disgorgement of
  17     profits and the lost profits analysis.              So I don't
  18     agree with the way -- I don't agree with your
  19     statements and I said repeatedly that the assumptions
  20     for the lost profits are that TocMail would be able to
  21     provided add-on services based on the number of seats,
  22     the number of licenses that are currently being sold
  23     to different -- in different products.
  24                  So it's not a changing decision, a consumer
  25     decision.     I forget how you phrased it.           But that is

                                                                  Page 142

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 43 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    my assumption.
    2           Q     Okay.     These are Microsoft -- we were
    3    talking about Microsoft licenses and Microsoft
    4    products, right, in your analysis?
    5           A     No.     My analysis is talking about the sale
    6    of an add-on product and an add-on license to
    7    Microsoft.
    8           Q     Right.     So we're talking about adding on to
    9    Microsoft products and Microsoft users and seats,
  10     correct?
  11            A     Yes.
  12            Q     Okay.     And the assumption under which you
  13     are working is that those users were exposed to a
  14     deceptive statement and because of that, if the
  15     plaintiff prevails on the liability piece, what you
  16     are saying is all of those customers who have the
  17     Microsoft license for those products would add on the
  18     TocMail product, correct?
  19            A     Again, that they would -- that the Microsoft
  20     users, commercial users, would elect to purchase the
  21     safety that TocMail will provide.
  22            Q     Did you do the analysis on -- I guess you
  23     didn't know how many statements were made.               But let's
  24     say, did you do anything -- for example, the jury is
  25     going to be asked to evaluate each of these allegedly

                                                                  Page 143

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 44 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    misleading statements in context separately and will
    2    be asked whether or not statement one is deceptive,
    3    statement two is deceptive, statement three is
    4    deceptive.
    5                 Did you incorporate into your analysis, for
    6    example, how your damages model changes if, for
    7    example, the jury finds that statement one was
    8    deceptive, but statements two and three were not?
    9           A     No.
  10            Q     And really any permutation of that.             Of
  11     course, if the jury finds that none of the statements
  12     are deceptive, then your analysis is irrelevant.                  But
  13     what if it's one and three, did you do anything to
  14     parse out what the damage model would be if the only
  15     deceptive statements were one and three?
  16            A     No.
  17            Q     So you are conflating all of the allegedly
  18     misleading statements in your report to come up with
  19     your damage model, correct?
  20                  MR. MARTIN:      Objection to form.
  21     BY MS. LOVETT:
  22            Q     You may answer.
  23            A     Again, my report assumes causation.             I have
  24     not annualized the statements, nor made a
  25     determination as to how many of the statements need to

                                                                  Page 144

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 45 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    be proven for the damages to be awarded.
    2           Q     Did you do an analysis as to the source of
    3    the allegedly deceptive statements, as to whether or
    4    not those product guides are still widely available?
    5           A     No.
    6           Q     Or what level of consumers they might reach
    7    if they still contain the statements that plaintiff
    8    contends are allegedly deceptive?
    9           A     No.
  10            Q     I'm looking at my notes, because I may be
  11     close to finished.
  12                  So your lost profits damages assumed that
  13     within two months after first selling its product in
  14     April of 2020, TocMail would be able to make sales to
  15     each and every at-issue Microsoft seat, correct?
  16            A     No.
  17            Q     All right.      Tell me where it says
  18     differently in your report.
  19            A     In paragraph 82 on page 23.
  20            Q     Okay.
  21            A     The first month it would -- it's projected
  22     they'd be able to capture 50 percent of available
  23     seats and then in the second month they'd be able to
  24     capture 75 percent of the projected seats.
  25            Q     Right, but your position is that by April of

                                                                  Page 145

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 46 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    2020 all of the remaining customers, meaning all the
    2    remaining Microsoft customers, would switch to TocMail
    3    in April of 2020; is that right?
    4           A     Yes.
    5           Q     So in other words, you say:            "During
    6    December -- November of '19 I have assumed that
    7    TocMail would be the subject of a press release which
    8    would generate interest in the product," right?
    9           A     Yes.
  10            Q     And then you say:          "It would take 30 to 90
  11     days for companies to investigate TocMail and the
  12     claims in the press release," right?
  13            A     Yes.
  14            Q     Then the revenue goes to 50 percent of the
  15     projected Microsoft seats, but by February of 2020,
  16     right?
  17            A     Yes.
  18            Q     75 percent of the projected Microsoft seats
  19     in March of 2020, correct?
  20            A     Yes.
  21            Q     And all of the customers would switch to
  22     TocMail by April of 2020, correct?
  23            A     Yes.
  24            Q     And those are the assumptions that you made
  25     based on the issuance -- I didn't see any other

                                                                  Page 146

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 47 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    marketing plans or any of the other things you and
    2    Mr. Wood talked about.          This is just based on this
    3    press release, correct?
    4           A     No, it would be based on a press release and
    5    the start of actual marketing and sales reps being in
    6    place and specifically target marketing specific
    7    companies.
    8           Q     Well, what this specifically says, ma'am, is
    9    that you assume that the press release would generate
  10     interest and then companies would investigate TocMail
  11     for 30 to 90 days and then by April -- basically, from
  12     November of '19 there would be a press release and in
  13     five months all 100 million Microsoft seats at issue
  14     would have migrated to TocMail, correct?
  15            A     I don't know that the number was a hundred
  16     million seats.       I would have to check the number as to
  17     the number of seats that -- the number of seats that
  18     were produced in the Microsoft documentation as
  19     relative to these products.
  20                  So it is not -- I don't believe it's a
  21     hundred million seats.
  22            Q     Do you know how many seats it is?            Do you
  23     have any ballpark?
  24            A     Well, I know exactly what the number is.               I
  25     just don't recall exactly what the number is.

                                                                  Page 147

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 48 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1            Q       Okay.   It's certainly a number in the tens
    2    of millions, isn't it, ma'am?
    3            A       If you want, I'd be happy to look at it.            I
    4    don't recall the number of seats.
    5            Q       I'm happy for you to look at it.         My point
    6    is, in order to make this analysis of how long and how
    7    feasible it would be to shift all of the at-issue
    8    seats, you would certainly have to have logistically
    9    some idea of how many additional seats there were,
  10     true?
  11             A       Yes.
  12             Q       And you factored that into your analysis,
  13     true?
  14             A       Yes.
  15             Q       So let's talk about the particular
  16     assumption -- are you aware of any third-party product
  17     of any kind that is purchased by each and every
  18     Microsoft user?
  19                     In other words, a plug-in that a Microsoft
  20     user would buy in addition to what Microsoft already
  21     has.        Are you aware of any third-party product that
  22     every Microsoft user purchases?
  23             A       No.
  24             Q       So you're assuming -- by assuming that
  25     TocMail would go to each of these individual

                                                                  Page 148

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 49 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    companies, you're assuming that TocMail would be more
    2    successful than any other third-party product of which
    3    you know?
    4           A     Yes.
    5           Q     To your knowledge, has TocMail made a single
    6    sale of its product?
    7           A     No.
    8           Q     And so effectively, the only factor right
    9    now in your opinion preventing TocMail from making a
  10     billion dollars a year in sales, when it can't
  11     currently make sales, is these allegedly misleading
  12     statements.        Is that your position?
  13                  MR. MARTIN:      Objection to form.
  14     BY MS. LOVETT:
  15            Q     You may answer.
  16            A     My position is not with regard to causation,
  17     as I've said repeatedly.           I am not providing an
  18     opinion with regard to causation.                   I have an
  19     assumption in there.         My assumption is that the false
  20     advertising resulted in TocMail being unable to market
  21     its product and absent that, I have forecasted the
  22     lost profits.
  23            Q     So again, the lost profits you're claiming
  24     are for about 14 years into the future for a company
  25     that has never had a sale, right?

                                                                     Page 149

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 50 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1           Q     You presented revenues, I just want to make
    2    it clear, for all Office 365 and Microsoft 365,
    3    correct?
    4           A     For disgorgement of profits, okay, I
    5    presented in a number of different ways.              So one of
    6    the calculations has the Microsoft products.                The
    7    other calculation has those products that had Safe
    8    Links bundled with them.
    9           Q     Right.     In the case where those products
  10     might be something like Microsoft Outlook, Microsoft
  11     Word or Microsoft Excel, you did not attempt to assign
  12     a different value to whether the driver was Safe Links
  13     or whether it was Microsoft Excel, for example?
  14            A     Okay.    So again, if the product was bundled
  15     and I'm using that generically, but if Microsoft 365
  16     was sold including Safe Links, no, I did not segregate
  17     out revenue attributing it to the various components
  18     of what was included in the bundle.
  19            Q     You understand there are certain features
  20     that drive sales, correct, in various products?
  21            A     Yes, I understand that as a general concept.
  22            Q     You made no effort to include any analysis
  23     in your report that Microsoft sales of Office 365, of
  24     Microsoft 365, of Surface tablets or the Outlook.com
  25     premium subscriptions, you made no -- there's no

                                                                  Page 165

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 51 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1    analysis in your report that Safe Links actually drove
    2    the sales of all of those products rather than just
    3    being something that was bundled in with those already
    4    desirable and highly selling products, correct?
    5           A     Correct.     That was outside the scope of my
    6    engagement.
    7           Q     Right.     Your engagement was set by
    8    Mr. Martin and his client, correct?
    9           A     My engagement was with Mr. Martin.             I
  10     presume that he consulted with his client with regard
  11     to the scope of my assignment.
  12            Q     Okay.    And do you know the other features
  13     unrelated to the Safe Links feature that make up the
  14     Advanced Threat Protection for Microsoft products?
  15            A     I'm aware that there are other features.
  16     I've read them.       I cannot name them all.
  17                  MS. LOVETT:      Mr. Dugan, can we have -- have
  18            you sent the one page over to Ms. Hymel so she
  19            can display it?
  20     BY MS. LOVETT:
  21            Q     So in addition to -- this is Office ATP
  22     Advanced Threat Protection built into Office 365.
  23     This is a Microsoft document and this will be
  24     Exhibit 2.
  25                  (Whereupon a document/item was marked for

                                                                  Page 166

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-27 Entered on FLSD Docket 07/09/2021 Page 52 of
                     TRANSCRIPT CONTAINS
                                       52 CONFIDENTIAL PORTIONS

    1            identification as Defendant's Exhibit 2.)
    2                 The documents here -- Edge Block,
    3    AV Scanners, Reputation Blocking, Heuristic
    4    Clustering, ATP Safe Links, Anti-Spam Phish Spoof
    5    Impersonation, ATP Phish ML Models and Link
    6    Detonation, and ATP Safe Links -- you didn't make an
    7    effort to assignment a specific value or a value as a
    8    driver for the Office 365 products into your analysis,
    9    true?
  10             A    True.
  11                  (The following portion is marked as
  12             CONFIDENTIAL - COUNSEL ONLY):
  13




                                                                  Page 167

                                  Veritext Legal Solutions
                                       346-293-7000
